DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Matthew Sutch, on 2/18/2020:

CLAIMS
1.	(Currently Amended) A system for monitoring the performance of ground engaging components of an agricultural implement, the system comprising:
a ground engaging component configured to rotate relative to soil within a field as the agricultural implement is moved across the field;
a sensor configured to detect a parameter indicative of a rotational speed of the ground engaging component; and
a controller communicatively coupled to the sensor, the controller configured to:

determine when the monitored rotational speed has cycled above and below a baseline rotational speed value a threshold plurality of times during a given time interval; and
initiate a control action when it is determined that the monitored rotational speed has cycled above and below the baseline rotational speed value the threshold plurality of times during the given time interval.

	2 – 4. (Original)

	5.	(Previously Presented)

	6 – 7.	(Original)

	8.	(Previously Presented)

	9.	(Original)

	10 – 13.	(Cancelled)

14.	(Currently Amended) A method for monitoring the performance of ground engaging components of an agricultural implement, the method comprising:

monitoring, with a computing device, a rotational speed of the ground engaging component relative to a baseline rotational speed value;
determining, with the computing device, when the monitored rotational speed has cycled above and below a baseline rotational speed value a threshold plurality of times during a given time interval; and
when the monitored rotational speed has cycled above and below the baseline rotational speed value the threshold plurality of times during the given time interval, initiating, with the computing device, a control action.

15.	(Original)

16.	(Previously Presented)

17.	(Original)

18.	(Previously Presented)

19 - 20.	(Original)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace, can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charles J Han/
Primary Patent Examiner, Art Unit 3662